This action was tried in the City Court of Schenectady, and the evidence and case terminated and closed on May 1, 1933. It was decided and judgment rendered in favor of the plaintiff on May 16, 1933. The Schenectady County Court has reversed the judgment on the ground' that it “ was not made within fifteen days as required by section 68 of the Schenectady City Court Practice Act. ”* “ The day from which any specified period of time is reckoned shall be excluded in making reckoning.” (General Construction Law, § 20.) May sixteenth was the fifteenth day following the close of the evidence under the above rule. Decision and judgment of the Schenectady County Court reversed, on the law, with costs to the appellant, and the judgment of the Schenectady City Court reinstated. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.

 See Laws of 1927, chap. 393, § 68.— [Rep.